UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7720


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HERVEY ALLEN RANSOM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:14-cr-00108-FL-1; 7:16-cv-00097-
FL)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hervey Allen Ransom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hervey Allen Ransom seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2018) motion. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 26, 2017. Ransom filed the notice of

appeal in November 2019. Because Ransom failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. *

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       *
         In addition, Ransom previously appealed from the 2017 order, see United States
v. Drake, 705 F. App’x 208 (4th Cir. 2017) (No. 17-6768), and we are without jurisdiction
to entertain a second appeal from the same judgment.

                                             2